In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-308 CR

____________________


RICHARD GLEN WILLIAMSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 356th District Court
Hardin County, Texas

Trial Cause No. 18,584




MEMORANDUM OPINION
	On July 31, 2008, we notified the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeal.  The
appellant did not file a response.
	The notice of appeal seeks to appeal the trial court's order denying a motion to set
aside the indictment pursuant to a statute that applies to persons detained without indictment. 
See Tex. Code Crim. Proc. Ann. art. 32.01 (Vernon 2006).  From the face of the notice of
appeal it appears the indictment is still pending.  We do not have jurisdiction to review
interlocutory orders unless that jurisdiction has been expressly granted to us by law.  See
Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991) (special plea of double
jeopardy); Courson v. State, 996 S.W.2d 348 (Tex. App.--Houston [14th Dist.] 1999, pet.
dism'd) (Article 32.01 claims are reviewable on direct appeal after final judgment).
  	Accordingly, we hold the order from which appellant appeals is not appealable at this
time.  The appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.


 

							____________________________
								STEVE McKEITHEN
								        Chief Justice

Opinion Delivered October 8, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.